                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-043-RJC-DCK

 SHENE BLEDSOE,                                          )
                                                         )
                Plaintiff,                               )
                                                         )
     v.                                                  )     ORDER
                                                         )
 TRANS UNION, LLC, EQUIFAX                               )
 INFORMATION SERVICES, LLC,                              )
 GENERAL MOTORS FINANCIAL                                )
 COMPANY, INC., FIRST PREMIER BANK,                      )
 and UTAH HIGHER EDUCATION                               )
 ASSISTANCE AUTHORITY,                                   )
                                                         )
                Defendants.                              )
                                                         )

          THIS MATTER IS BEFORE THE COURT on “Defendant Trans Union LLC’s

Unopposed Motion To Stay Discovery” (Document No. 56) filed March 7, 2019. This motion has

been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting consent

of the parties, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that “Defendant Trans Union LLC’s Unopposed

Motion To Stay Discovery” (Document No. 56) is GRANTED.             Discovery in this matter is

STAYED until “Defendant Trans Union LLC’s Motion To Dismiss Plaintiff’s First Amended

Complaint” (Document No. 46) is decided, or until otherwise ordered by the Court.


                                            Signed: March 8, 2019
